        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JENNIFER ROGERS                                            )
           Plaintiff,                                      )
     vs.                                                   )       Case No.:     2:20-CV-02009
                                                           )
J.S. VENTURES, INC. d/b/a                                  )
APPLEBEE’S RESTAURANTS                                     )
            Defendant.                                     )

               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                    AND DESIGNATION OF PLACE OF TRIAL

        COMES NOW, Plaintiff Jennifer Rogers (“Rogers” or “Plaintiff”) and, by and through

undersigned counsel, files the following Amended Complaint against Defendant J.S. Ventures, Inc.

d/b/a Applebee’s Restaurants. (“Applebee’s” or “Defendant”):

                                                PARTIES.

        1.      Plaintiff Rogers is an individual residing in Wichita, Kansas.

        2.      Plaintiff Rogers worked at Applebee’s Restaurant Neighborhood Grill and Bar

restaurant.in Wichita, Kansas.

        3.      Defendant J.S. Ventures, Inc. d/b/a Applebee’s Restaurants is a Kansas Corporation

in good standing within the laws of the State of Kansas, doing business in the State of Kansas, and

with an official mailing address of 2400 Woodlawn, Suite 230, Wichita, Kansas 67220.

        4.      Defendant J.S. Ventures, Inc. d/b/a Applebee’s Restaurants. may be served with

process by service thereof upon its Registered Agent, James H. Stevens, 2400 Woodlawn, Suite 230,

Wichita, Kansas 67220.

        5.      Defendant J.S. Ventures, Inc. d/b/a Applebee’s Restaurants. is an “employer” within

the meaning of Title VII, K.S.A. §44-1001, et seq.




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 1 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 2 of 20




        6.       During calendar year 2018, for each working day during each of 20 or more calendar

weeks, Defendant J.S. Ventures, Inc. d/b/a Applebee’s Restaurants employed 20 or more employees

within a 75-mile radius of Plaintiff Rogers’s location of employment.

        7.       Defendant J.S. Ventures, Inc. d/b/a Applebee’s Restaurants had at least 15 employee

at all relevant times.

        8.       This is an action for discrimination and retaliation in violation of Title VII of the Civil

Rights Act, and the Americans with Disabilities Act (“ADA/ADAAA”).

                                   JURISDICTION AND VENUE.

        9.       This Court has original jurisdiction in this action pursuant to 28 U.S.C. Sections 1331

and 1343, 42 U.S.C. § 12101, et seq. and 42 U.S.C. Section 2000e-5, in as much as the matter in

controversy is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e

et seq., and the Americans with Disabilities Act, as amended in 2008 (“ADA”/ADAAA”), 42 U.S.C.

Section 12101 et seq. This District possesses venue of this matter pursuant to 42 U.S.C. Section 2000e-

5(f) and 28 U.S.C 1391 (b)(1). The Court may exercise jurisdiction over Plaintiff’s state law claims

under 28 U.S.C. Section 1367. The jurisdiction of this Court is invoked to secure protection and

redress deprivation of rights guaranteed by federal law which rights provide for injunctive relief and

other relief for illegal employment discrimination.

        10.      The amount in controversy in this action exceeds the jurisdictional limits of this Court.

        11.      Venue is proper in that Defendant is located within this District and the acts

complained of took place within this District.

        12.      On or about April 25, 2019 Plaintiff Rogers filed a Charge of Discrimination that was

dually filed with the Kansas Human Rights Commission (“KHRC”) and the Equal Employment

Opportunity Commission (“EEOC”) alleging discrimination based upon sex, disability and retaliation.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 2 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 3 of 20




        13.     A true and accurate copy of the Charge of Discrimination, Charge No.563-2019-

01799, against Defendant dated April 25, 2019 is attached here to as Exhibit “A”.

        14.     On or about April 25, 2019 Plaintiff Rogers filed a Charge of Discrimination that was

dually filed with the Kansas Human Rights Commission (“KHRC”) and the Equal Employment

Opportunity Commission (“EEOC”) alleging discrimination based upon sex, disability and retaliation.

        15.     A true and accurate copy of the Charge of Discrimination, Charge No.563-2019-

01802, against Defendant dated April 25, 2019 is attached here to as Exhibit “B”.

        16.     The aforesaid Charges of Discrimination provided the KHRC and the EEOC

sufficient opportunity to investigate the full scope of the controversy between the parties and,

accordingly, the sweep of this judicial complaint may be and is as broad as the scope of the KHRC or

EEOC investigation, which could reasonably be expected to have grown out of the Charges of

Discrimination.

        17.     On or about October 9, 2019, the EEOC issued Plaintiff Rogers her Notice of Right

to Sue Letter pertaining to her complaint of discrimination on Charge No. 563-2019-01799.

        18.     On or about October 9, 2019 the EEOC issued Plaintiff Rogers her Notice of Right

to Sue Letter pertaining to her complaint of discrimination on Charge No. 563-2019-01802.

        19.     Plaintiff Rogers has filed her lawsuit within 90 days of her receipt of her

“Dismissal and Notice of Rights” from the EEOC.

        20.     Plaintiff has satisfied all private, administrative and judicial prerequisites to the

institution of this action.




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 3 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 4 of 20




                              FACTS COMMON TO ALL COUNTS.

        21.     Plaintiff Rogers hereby incorporates by reference each and every allegation and

averment in the preceding and foregoing paragraphs as though fully set forth herein.

        22.     Plaintiff Rogers is a Caucasian female.

        23.     Plaintiff has several diagnosed conditions which affect one or more of her major

life activities, which include heart, lymph nodes, kidneys, circulatory system, cardiovascular

system, lymphatic system, genitourinary system and immune system.

        24.     Specifically, Rogers has the conditions: Hodgkin’s lymphoma (formerly known

as Hodgkin’s disease”) and Congestive Heart Failure (“CHF”).

        25.     Despite these disabilities, Plaintiff Rogers has been able to work successfully

when provided reasonable accommodations, when necessary to perform the essential

functions of her jobs, under the ADAAA.

        26.     Plaintiff Rogers has a disability(ies), has a record and history of disability(ies) and/or

was regarded as disabled by Defendant.

        27.     In or about 2015, Plaintiff Rogers was diagnosed with Hodgkin’s lymphoma.

        28.     Hodgkin’s lymphoma is a cancer of the body’s lymphatic system.

        29.     Hodgkin’s lymphoma develops when lymphocyte (a subtype of white blood cells) cells

in the lymphatic system begin to grow abnormally and mutate.

        30.     The mutation tells the cell to multiply rapidly, causing many diseased cells that

continue multiplying. The mutation causes a large number of oversized, abnormal lymphocytes to

accumulate in the lymphatic system, where they crowd out healthy cells and cause the signs and

symptoms of Hodgkin's lymphoma.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 4 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 5 of 20




        31.        Healthy white blood cells are essential in the functioning of the body’s immune system.

        32.        In Hodgkin’s lymphoma, the cancerous tumor(s) develop in the body’s lymph nodes,

typically in the neck or chest.

        33.        The exact cause of Hodgkin’s lymphoma is unknown, increased rates have been found

in persons between the ages of 20 and 40 and over the age of 55.

        34.        Although it is one of the most treatable forms of cancer, treatment in the form of

radiation and/or chemotherapy is poisonous to the human body and can cause lasting harm even in

the best situations.

        35.        Plaintiff’s Hodgkin’s lymphoma is treated by her medical providers with Radiation

therapy.

        36.        Radiation therapy involves the use of high-energy x-rays to stop the growth of

cancerous cells.

        37.        Effects of radiation therapy include, but are not limited to, significant skin changes,

loss of hair growth, sore throat, temporary loss of taste and thickness of saliva, fatigue, and nausea.

        38.        More-serious risks of radiation therapy may include heart disease, stroke, thyroid

problems, infertility and other cancers, such as breast or lung cancer.

        39.        Unfortunately for Plaintiff, the radiation therapy used to treat her Hodgkin’s

lymphoma caused significant and permanent damage to her heart and cardiovascular system.

        40.        In or about 2015, Plaintiff Rogers was diagnosed with Congestive Heart Failure

(“CHF”).

        41.        In heart failure, the main pumping chambers of the heart (the ventricles) may become

stiff and not fill properly between beats. In some cases of heart failure, the heart muscle may become




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 5 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 6 of 20




damaged and weakened, and the ventricles stretch (dilate) to the point that the heart cannot pump

blood efficiently throughout the body.

        42.     Over time, the heart can no longer keep up with the normal demands placed on it to

pump blood to the rest of the body.

        43.     Due to the severity of her CHF, Plaintiff Rogers had a pacemaker installed in or about

2015.

        44.     Plaintiff’s heart is 100% reliant on the pacemaker for the function of her circulatory

system, cardiovascular system and maintaining her life.

        45.     On or about November 29, 2018, Plaintiff was hired by Defendant as a full-time

employee and was in good standing until the date of her termination on or about December 31, 2018.

        46.     Plaintiff was hired to work at the Applebee’s Restaurant located at 4760 S. Broadway

Avenue, Wichita, Kansas 67216.

        47.     Plaintiff last held the position of Server.

        48.     Plaintiff was paid $2.13 per hour, plus tips.

        49.     At the time she was hired, Plaintiff informed Defendant about her disability(ies),

including, but not limited to, her diagnosis of CHF and her 100% reliance on her pacemaker.

        50.     At the time she was hired, Plaintiff informed Defendant that she may need reasonable

accommodations to perform the essential functions of her job.

        51.     At the time she was hired, Plaintiff informed Defendant that she had a heart condition

and had a pacemaker.

        52.     Plaintiff informed Defendant that due to her pacemaker, she could not wear a

magnetic nametag, and requested that Defendant provide an alternative type of nametag due to her

pacemaker.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 6 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 7 of 20




        53.     Based upon Plaintiff’s request for a reasonable accommodation related to her heart

conditions and pacemaker, Defendant ordered Plaintiff a non-magnetic nametag.

        54.     Upon information and belief, Plaintiff Rogers successfully performed the essential

functions of her job from November 29, 2018 until her termination on December 31, 2018.

        55.     On or about December 29, 2018, Plaintiff began experiencing chest pain related to her

CHF and caused by potential fluid build-up around her heart.

        56.     Plaintiff informed Defendant that she would not be at work that day due to her serious

medical impairment.

        57.     Plaintiff called her manager during her visit to the emergency room and provided

information to Defendant regarding the medical condition(s) and/or impairment(s) requiring

emergency treatment.

        58.     Defendant had knowledge of Plaintiff’s medically related absence.

        59.     Plaintiff’s manager requested that Plaintiff provide a doctor’s note for her absence.

        60.     On or about December 29, 2019, Plaintiff Rogers was evaluated and treated in the

emergency department.

        61.     During her emergency department visit, Plaintiff’s medical provider advised her that

her heart was enlarged due to the overwork of her heart muscle and previous damage to her heart.

        62.     Plaintiff’s medical provider advised her that her only option for possible recovery was

a heart transplant.

        63.     Following her admission and discharge from the emergency department, Plaintiff

advised Defendant that her doctor’s note excused her from work for December 29, 2018 through

December 30, 2018 and released her to work with no restrictions on December 31, 2018.

        64.     On or about December 31, 2018, Plaintiff worked her entire shift.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 7 of 20
        Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 8 of 20




        65.     Plaintiff performed all the essential duties of her job and received no complaints by

either customers or co-workers.

        66.     At the end of Plaintiff’s shift, two managers, including Shift Supervisor Samantha

Stewart and the General Manager, Denise Lott, followed Plaintiff into the back room, shut the door,

and told Plaintiff that she was not a “good fit” for the team and was costing the company “way too

much money”.

        67.     They further told Plaintiff that she had received customer complaints and displayed

an attitude with other servers.

        68.     Prior to December 31, 2018, Plaintiff was never given any verbal or written warnings

or write-ups regarding either customer complaints or issues with other co-workers.

        69.     Plaintiff advised Defendant that she believed Defendant was terminating her due to

her disability(ies) and need for accommodations.

        70.     Defendant refused to accept Plaintiff’s doctor’s note or enter the interactive process

with her.

        71.     Instead, Defendant terminated Plaintiff’s employment.

        72.     Defendant never provided Plaintiff a copy of Defendant’s Policies and Procedures

manuals.

        73.     The only access Plaintiff had to Defendant’s Policies and Procedures manuals was

electronically on her manager’s desktop computer.

        74.     Defendant chose not to give Plaintiff an opportunity to fully read, review, understand,

and/or ask questions regarding Defendant’s Policies and Procedures.

        75.     Plaintiff’s Hodgkin’s lymphoma, CHF, and use of a pacemaker are each a disability as

defined by the ADAAA.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 8 of 20
          Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 9 of 20




          76.     Defendant chose not to advise Plaintiff that she was entitled to reasonable

accommodation under the ADAAA.

          77.     Defendant chose not to advise Plaintiff that leave could be an option for Plaintiff

Rogers.

          78.     Plaintiff suffers from physical impairments, which substantially limit one or more of

her major life activities, including, but not limited to: accomplishment of her daily routines of life,

eating, concentrating, interacting with others, sexual activity, sleeping, breathing, walking, working,

her cardiovascular system, circulatory system, genitourinary system, immune system, lymphatic

system, normal cell growth and/or respiratory system.

                                   COUNT I
                FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADAAA

          79.     Plaintiff Rogers hereby incorporates by reference each and every allegation and

averment in the preceding and foregoing paragraphs as though fully set forth herein.

          80.     Plaintiff has a disability(ies) as defined by the Americans with Disabilities Act, to-wit:

                  a.      a physical impairment, to wit: Hodgkin’s lymphoma, Congestive Heart Failure,

which substantially limits one or more of her major life activities, including, but not limited to:

accomplishment of her daily routines of life, eating, concentrating, interacting with others, sexual

activity, sleeping, breathing, walking, working, her cardiovascular system, circulatory system,

genitourinary system, immune system, lymphatic system, normal cell growth and/or respiratory

system.

                  b.      a record of such physical impairments; and,

                  c.      Defendant regarded Plaintiff as having such an impairments.




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 9 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 10 of 20




        81.     Plaintiff Rogers is a qualified individual with a disability(ies) as defined by the

Americans with Disabilities Act, to-wit: Plaintiff, with reasonable accommodation(s), is able to

perform the essential functions of her employment position with Defendant.

        82.     Following Plaintiff’s medical treatment, need for time off, and recommendation of a

possible heart transplant, Defendant refused to inter into the interactive process under the ADAAA,

failed to accept Plaintiff’s work restrictions and terminated her.

        83.     Defendants had knowledge of Plaintiff’s disability(ies) and her possible need for

accommodation(s) to perform the essential functions of her job.

        84.     Defendant did not discuss with Plaintiff whether she needed a reasonable

accommodation.

        85.     Defendant deprived Plaintiff Rogers the opportunity to request a reasonable

accommodation which indicates a failure to accommodate, as she was not given the opportunity to

request a reasonable accommodation or to determine if one would be necessary.

        86.     Defendant engaged in said discriminatory practices with malice or reckless indifference

to the federally protected rights of Plaintiff.

        87.     As a direct and proximate result of Defendant’s violations of the ADAAA, as

aforestated, Plaintiff has suffered aggravation of her disability(ies) and their symptoms, emotional and

physical distress, mental and physical anguish, loss of reputation, humiliation and embarrassment and

the physical effects associated therewith, and will so suffer in the future.

        88.     As a further direct and proximate result of Defendant’s violation of the ADAAA,

Plaintiff has been placed in financial distress and has suffered a loss of earnings and benefits, and a

loss of and impairment of her earning capacity and ability to work, and will so suffer in the future; she




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 10 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 11 of 20




has been required to employ the services of an attorney to bring this lawsuit and will suffer additional

damages in the future.

        WHEREFORE, Plaintiff Rogers respectfully prays that this Court find in favor of

Plaintiff and against Defendant in the form of the order of this Court: 1) declare that the

aforementioned practices and actions of Defendants constitute unlawful employment practices

in violation of the Americans with Disabilities Act, 42 U.S.C. 12101 et seq., 2) award Plaintiff

all lost wages, past and future, to which she is entitled, 3) award Plaintiff all compensatory,

punitive, and exemplary damages, 4) award Plaintiff all expenses and attorney’s fees, with

interest at the highest lawful rate, and, 5) award any such other relief as this Court deems just

and proper.

                                     COUNT II
                     DISCRIMINATION IN VIOLATION OF THE ADAAA

        89.     Plaintiff Rogers hereby incorporates by reference each and every allegation and

averment in the preceding and foregoing paragraphs as though fully set forth herein.

        90.     Defendant subjected Plaintiff to disparate treatment, harassment, and/or termination,

as set forth herein, in whole or in part because of her disability(ies), said acts being made unlawful by

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (ADAAA).

        91.     Defendant violated the aforementioned ADAAA, inter alia, by the following acts:

                a.       Discharging or otherwise limiting, segregating, or classifying Plaintiff in a way

that adversely affected the opportunities or status of Plaintiff because of her disability(ies) and/or

requests for accommodation;

                b.       Subjecting Plaintiff to disparate treatment and harassment on the basis of her

disability(ies) and/or requests for accommodation;



Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 11 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 12 of 20




                c.       Creating and subjecting Plaintiff to a hostile environment on the basis of

Plaintiff’s disability(ies) and/or requests for accommodation.

        92.     Defendant engaged in said discriminatory practices with malice or reckless indifference

to the federally protected rights of Plaintiff.

        93.     Defendant engaged in said discriminatory practices with malice or reckless indifference

to the federally protected rights of Plaintiff Rogers.

        94.     As a direct and proximate result of Defendant’s violation of the ADAAA, as

aforestated, Plaintiff has suffered aggravation of her disability(ies) and their symptoms, emotional and

physical distress, mental and physical anguish, loss of reputation, humiliation and embarrassment and

the physical effects associated therewith, and will so suffer in the future.

        95.     As a further direct and proximate result of Defendant’s violation of the ADAAA,

Plaintiff has been placed in financial distress and has suffered a loss of earnings and benefits, and a

loss of and impairment of her earning capacity and ability to work, and will so suffer in the future; she

has been required to employ the services of an attorney to bring this lawsuit and will suffer additional

damages in the future.

        WHEREFORE, Plaintiff Rogers respectfully prays that this Court find in favor of

Plaintiff and against Defendant in the form of the order of this Court: 1) declare that the

aforementioned practices and actions of Defendants constitute unlawful employment practices

in violation of the Americans with Disabilities Act, 42 U.S.C. 12101 et seq., 2) award Plaintiff

all lost wages, past and future, to which she is entitled, 3) award Plaintiff all compensatory,

punitive, and exemplary damages, 4) award Plaintiff all expenses and attorney’s fees, with

interest at the highest lawful rate, and, 5) award any such other relief as this Court deems just

and proper.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 12 of 20
          Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 13 of 20




                               COUNT III
      RETALIATION, INTERFERENCE, COERCION AND/OR INTIMIDATION
                       IN VIOLATION OF THE ADA

          96.    Plaintiff Rogers hereby incorporates by reference each and every allegation and

averment in the preceding and foregoing paragraphs as though fully set forth herein.

          97.    During the time Plaintiff was employed by Defendant, Plaintiff engaged in protected

activity under the ADAAA, and KAAD to wit, Plaintiff opposed acts and practices made unlawful by

the ADAAA, and KAAD including, but not limited to, failing to accommodate Plaintiff’s

disability(ies), withdrawing previous accommodation(s) for Plaintiff’s disability(ies), and/or subjecting

Plaintiff to disparate treatment, harassment, and/or discrimination on the basis of her disability(ies),

as set forth herein.

          98.    Defendant retaliated and discriminated against Plaintiff for engaging in said protected

by activity, as set forth herein.

          99.    Defendant interfered with Plaintiff in the exercise and/or enjoyment of rights granted

and/or protected by the ADAAA, as set forth herein.

          100.   As a direct and proximate result of Defendant’s retaliation, interference, coercion

and/or intimidation in violation of the ADAAA, Plaintiff has suffered aggravation of her disability

and its symptoms, emotional and physical distress, mental and physical anguish, loss of reputation,

humiliation and embarrassment and the physical effects associated therewith, and will so suffer in the

future.

          101.   As a further direct and proximate result of Defendant’s retaliation, interference,

coercion and/or intimidation in violation of the ADAAA, Plaintiff has been placed in financial distress

and has suffered a loss of earnings and benefits, a loss and impairment of her earning capacity and




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 13 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 14 of 20




ability to work, and will so suffer in the future; she has been required to employ the services of an

attorney to bring this lawsuit and will suffer additional damages in the future.

        WHEREFORE, Plaintiff Rogers respectfully prays that this Court find in favor of

Plaintiff and against Defendant in the form of the order of this Court: 1) declare that the

aforementioned practices and actions of Defendant constitute unlawful employment practices

in violation of the Americans with Disabilities Act, 42 U.S.C. 12101 et seq., 2) award Plaintiff

all lost wages, past and future, to which she is entitled, 3) award Plaintiff all compensatory,

punitive, and exemplary damages, 4) award Plaintiff all expenses and attorney’s fees, with

interest at the highest lawful rate, and, 5) award any such other relief as this Court deems just

and proper.

                                   COUNT IV
          VIOLATION OF KANSAS ACT AGAINST DISCRIMINATION (“KAAD”)

        102.    Plaintiff Rogers hereby incorporates by reference each and every allegation and

averment in the preceding and foregoing paragraphs as though fully set forth herein.

        103.    Defendant illegally discriminated against Plaintiff and subjected her to a hostile work

environment based on her disability by way of offensive conduct, treatment and termination.

        104.    Defendant treated other employees better, gave more favorable treatment to such

employees based on the fact they did not share the same disability(ies) as Plaintiff.

        105.    Defendant’s actions against Plaintiff were retaliatory in that after she engaged in

activity protected under the KAAD, Defendant took tangible, adverse job actions against Plaintiff,

including termination.

        106.    Plaintiff was subjected to harassment, including, but not limited to, intense scrutiny of

her work, disrespectful treatment, and degrading and humiliating comments.



Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 14 of 20
          Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 15 of 20




          107.   All actions or inactions of or by Defendant occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth herein.

          108.   Defendant’s actions constitute unlawful employment discrimination against Plaintiff

in violation of the Kansas Act Against Discrimination as alleged herein.

          109.   Plaintiff’s disability was a contributing factor in Defendant’s discriminatory conduct

against Plaintiff in violation of the Kansas Act Against Discrimination.

          110.   Plaintiff further believes that she was the victim of discriminatory conduct on the part

of the Defendant that was ongoing and pervasive and constituted a “continuing violation” of her

rights.

          111.   As a direct result of the unlawful conduct of Defendant, as set forth herein, Plaintiff

has suffered damages which include mental anguish, emotional distress, pain and suffering, a

detrimental job record, mental distress in the form of embarrassment, degradation, humiliation,

anxiety, loss of enjoyment of life, loss of sleep and other nonpecuniary losses, all of a continuing and

permanent nature.

          112.   The conduct of Defendant was outrageous and evidenced an evil motive or reckless

indifference for the rights of Plaintiff and the rights of others, entitling Plaintiff to an award of punitive

damages.

          113.   Plaintiff is also entitled to recover all of her costs, expenses, expert witness fees and

attorneys’ fees incurred in this matter.

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendants, for all actual, compensatory and punitive damages, all costs, all expenses and attorneys’

fees incurred herein, and all legal and equitable relief requested in this complaint.




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 15 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 16 of 20




                             COUNT V
   DISCRIMINATION AND RETALIATION IN VIOLATION OF TITLE VII BASED
                            UPON SEX

        110.    Plaintiff hereby incorporates by reference each and every allegation and averment in

the preceding and foregoing paragraphs as though fully set forth herein.

        111.    Plaintiff was discriminated against by Defendant because she is female.

        112.    Plaintiff’s gender was a motivating factor in the negative and adverse actions taken by

Defendants against Plaintiff, including refusal to train, discipline and termination.

        113.    Defendant illegally discriminated against Plaintiff and subjected her to a hostile work

environment by way of offensive conduct, treatment, and termination, and Plaintiff’s gender was a

motivating factor to such treatment.

        114.    All actions or inactions of or by Defendant occurred by or through its owners, agents,

servants, or employees acting within the course and scope of their employment.

        115.    Defendant’s actions constitute unlawful employment discrimination against Plaintiff

in violation of Title VII and the KAAD.

        116.    As a direct result of the unlawful conduct of Defendant’s actions, as set forth herein,

Plaintiff has suffered loss of past and future wages and benefits, a detrimental job record, career

damage and diminished career potential, garden variety emotional distress, and other nonpecuniary

losses, all of a continuing and permanent nature.

        117.    Plaintiff was subjected to harassment and discrimination based upon her sex/gender

by Defendant.

        118.    Reporting harassment and/or discrimination based upon sex is a protected act.

        119.    Plaintiff made good faith complaints about harassment and discrimination based upon

sex/gender and a good faith complaint of retaliation and thereby engaged in protected activities.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 16 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 17 of 20




        120.    In choosing to not take prompt and appropriate corrective action to end the

sex/gender discrimination and harassment to which Plaintiff was subjected, Defendant subjected

Plaintiff to treatment that made Plaintiff’s work uncomfortable.

        121.    Defendant’s decision to terminate Plaintiff’s employment was motivated by her

complaint(s) of discrimination and/or retaliation based upon her sex/gender.

        122.    Plaintiff’s participation in protected activities was a motivating or determining factor

in Defendant’s decision to not take prompt and appropriate corrective action to end the sex/gender

discrimination to which Plaintiff was subjected.

        123.    At all times mentioned herein, before and after, the above described perpetrators were

agents, servants, and employees of Defendant and were at all such times acting within the scope and

course of their agency and employment, and/or their actions were expressly authorized by Defendant,

thus making Defendant liable for said actions under the doctrine of respondeat superior.

        124.    Defendant failed to make good faith efforts to establish and enforce policies to prevent

illegal discrimination against their employees, including sex discrimination.

        125.    Defendant failed to properly train or otherwise inform its supervisors and employees

concerning its duties and obligations under the civil rights laws, including Title VII.

        126.    As shown by the foregoing, Plaintiff suffered intentional discrimination at the hands

of Defendant, based on her sex in violation of Title VII.

        127.    As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has been deprived income as well as other monetary and non-monetary benefits.

        128.    As a further direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff have suffered humiliation, mental anguish, and pain, and a loss of self-esteem in the form of

emotional distress and related compensatory damages.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 17 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 18 of 20




        129.    By failing to take prompt and effective remedial action and instead of re-employing

Plaintiff, Defendant, in effect, condoned, ratified, and/or authorized discrimination against Plaintiff.

        130.    Defendant’s conduct was outrageous due to its evil motive, malice, and/or reckless

indifference for Plaintiff’s rights thereby entitling Plaintiff to punitive damages.

        131.    Plaintiff is also entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter.

        132.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and malicious,

and showed complete indifference to or conscious disregard for the rights of others, including the

rights of Plaintiff, thus justifying an award of punitive damages in an amount sufficient to punish

Defendant or to deter it and other employees from like conduct in the future.

        133.    Pursuant to the provisions of Title VII, Plaintiff is entitled to recover her reasonable

attorney’s fees from Defendant.

        WHEREFORE, Plaintiff Rogers requests that the Court enter judgment in her favor and

against Defendant for economic damages, including but not limited to back-pay and the value of lost

benefits; for compensatory damages, including but not limited to emotional distress; for equitable

relief, including but not limited to front-pay and injunctive relief; for punitive damages; for reasonable

attorney’s fees and costs incurred herein; for pre-judgment and post-judgment interest as allowed by

law; and for such other and further legal and equitable relief as the Court deems just and proper.

                                                  PRAYER

        As a result of the discrimination and retaliation, Plaintiff Rogers has been damaged, sustaining

economic loss as well as humiliation, embarrassment, and emotional distress, and for sure, as a

proximate result of Defendant’s termination of Plaintiff, her reputations as a faithful, hardworking,

loyal and diligent employee has been irreparably damaged.


Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 18 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 19 of 20




        The discriminatory and retaliatory conduct of Defendant, including the termination of

Plaintiff, constitutes a willful, wanton, and malicious act.

        WHEREFORE, Plaintiff Jennifer Rogers prays for judgement against the Defendant J.S.

Ventures, Inc. d/b/a Applebee’s Restaurants in excess of $75,000 for:

                     a. Back pay and value of benefits from date of termination;

                     b. Future loss of pay and fringe benefits from date of termination;

                     c. Compensating damages for the loss of Plaintiff’s reputation;

                     d. Damages for mental anguish, humiliation, and embarrassment;

                     e. Any other damages allowed by law;

                     f. Punitive damages;

                     g. Attorney fees, costs of this action, and for such other and further relief as this

                         Court deems just and equitable.

                                   REQUEST FOR JURY TRIAL.

        Plaintiff Rogers requests a jury trial on all claims asserted herein.

                             DESIGNATION OF PLACE OF TRIAL.

        Plaintiff Rogers designates Kansas City, Kansas as the place of trial.

                                                  Respectfully submitted,


                                                  /s/ Aaron C. McKee
                                                  Aaron C. McKee            KS # 20889
                                                  MCKEE LAW, L.L.C.
                                                  222 South Cherry Street
                                                  Olathe, Kansas 66061
                                                  Phone: (913) 768-6400
                                                  Facsimile: (913) 768-6420
                                                  aaronmckee@ksmoemploymentlaw.com
                                                  ATTORNEY FOR PLAINTIFF



Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 19 of 20
       Case 2:20-cv-02009-JWB-TJJ Document 7 Filed 03/15/20 Page 20 of 20




                                    CERTIFICATE OF SERVICE

        I hereby certify a true and correct copy of the foregoing was served and transmitted on

March 15, 2020 via electronic mail and ECF to the following:

  AnnRene S. Coughlin and Chris R. Pace, Ogletree, Deakins, Nash, Smoak & Stewart, PC,
  4520 Main Street, Suite 400, Kansas City, Missouri, (816) 471-1302,
  annrene.coughlin@ogletree.com, chris.pace@ogletree.com Attorneys for Defendant

☐ US mail                   ☒ Electronic Mail           ☒ CM/ECF                ☐ Facsimile



                                          /s/ Aaron C. McKee




Amended Complaint and Demand for Jury Trial and Designation of Place of Trial
Jennifer Rogers v. J.S. Ventures, Inc. d/b/a Applebee’s Restaurants, L.L.C.

Page 20 of 20
